Phipps, Judge.
Mohammad Ali purchased a car and obtained financing through World Omni Financial Corporation. World Omni repossessed the car after Ali defaulted on payments. Ali sued World Omni. He claimed that its sale of the repossessed vehicle was wrong because he was not given notice of the sale as required by the parties’ contract. Ali sought as actual damages the car’s market value. The trial court granted summary judgment to World Omni based on absence of evidence to support Ali’s damage claim. Ali appeals.
“ ‘The market value of the plaintiff’s property right would be determined by taking the market value of the automobile itself and subtracting therefrom the balance due on the purchase price of the automobile.’ ” Ford Motor Credit Co. v. Hitchcock, 116 Ga. App. 563, 564-565 (3) (158 SE2d 468) (1967); see Ford Motor Credit Co. v. Milline, 137 Ga. App. 585, 589 (2) (224 SE2d 437) (1976). The sum produced by this calculation is commonly referred to as plaintiff’s “equity” in his property. One of the grounds of World Omni’s motion for summary judgment was that the evidence shows without dispute that Ali suffered no actual damages because he had no equity in the car. Although the evidence indisputably shows that the balance due on the vehicle’s purchase price exceeded the proceeds of World Omni’s sale of the vehicle, it does not show the car’s value. In response to World Omni’s motion for summary judgment, Ali presented no evidence of value and, therefore, did not show that he had any equity in the car. For this reason, if no other, World Omni was entitled to summary judgment. See Lau’s Corp. v. Haskins, 261 Ga. 491 (405 SE2d 474) (1991).
World Omni’s failure to give Ali proper notice of the sale bars it *10from recovering a deficiency judgment. See Brack Rowe Chevrolet Co. v. Walls, 201 Ga. App. 822, 824 (2) (412 SE2d 603) (1991). Although World Omni sought to recover the deficiency in a counterclaim, World Omni did not seek and the court did not grant summary judgment to it on this issue. In fact, the court found that World Omni failed to give Ali the contractually required notice of the sale, and World Omni did not cross-appeal this ruling.
Decided September 13, 1999.
Ian M. Falcone, for appellant.
Mohammad H. Ali, pro se.
Levine & Block, Stephen H. Block, for appellee.
Other issues are moot.

Judgment affirmed.


Pope, P. J., and Smith, J., concur.